Case 9:18-cv-81472-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

    BERNARD BROWN,

           Plaintiff,

    -VS-

    OCWEN LOAN SERVICING, LLC,                       CASE NO.:

           Defendant.
                                         /

                        COMPLAINT AND DEMAND FOR JURY TRIAL

            COMES NOW Plaintiff, Bernard Brown, by and through the undersigned

    counsel, and sues Defendant, OCWEN LOAN SERVICING, LLC, and in support thereof

    respectfully alleges violations of the Telephone Consumer Protection Act, 47 U.S.C. §

    227 et seq. (“TCPA”) and the Florida Consumer Collection Practices Act, Fla. Stat. §

    559.55 et seq. (“FCCPA”).

                                        INTRODUCTION

            1.      The TCPA was enacted to prevent companies like OCWEN LOAN

    SERVICING, LLC (hereafter “Defendant”) from invading American citizen’s privacy

    and prevent abusive “robo-calls.”

            2.      “The TCPA is designed to protect individual consumers from receiving

    intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132

    S.Ct., 740, 745, 181, L.Ed. 2d 881 (2012).

            3.      “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

    scourge of modern civilization, they wake us up in the morning; they interrupt our dinner


                                                 1
Case 9:18-cv-81472-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 2 of 9




    at night; they force the sick and elderly out of bed; they hound us until we want to rip the

    telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably

    intended to give telephone subscribers another option: telling the autodialers to simply

    stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

           4.      According    to   the   Federal   Communications      Commission      (FCC),

    “Unwanted calls and texts are the number one complaint to the FCC. There are thousands

    of complaints to the FCC every month on both telemarketing and robocalls. The FCC

    received more than 215,000 TCPA complaints in 2014." Fact Sheet: Wheeler Proposal

    to Protect and Empower Consumers Against Unwanted Robocalls, Texts to Wireless

    Phones,      Federal      Communications         Commission,      (May       27,     2015),

    http://transition.fcc.gov/Daily_Releases/Daily_Business/2015/db0527/DOC-

    333676A1.pdf.

                                JURISDICTION AND VENUE

           5.      This is an action for damages exceeding Seventy-Five Thousand Dollars

    ($75,000.00) exclusive of attorney fees and costs.

           6.      Jurisdiction and venue for purposes of this action are appropriate and

    conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

    violations of the TCPA.

           7.      Subject matter jurisdiction, federal question jurisdiction, for purposes of

    this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

    district courts shall have original jurisdiction of all civil actions arising under the

    Constitution, laws, or treaties of the United States; and this action involves violations of


                                                 2
Case 9:18-cv-81472-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 3 of 9




    47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)

    and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014)

           8.        Defendant’s principal place of business is Palm Beach County, Florida.

    Accordingly, venue is appropriate with this Court under 28 U.S.C. § 1391(b)(1) as it is

    the judicial district in the State where the Defendant resides.

                                        FACTUAL ALLEGATIONS

           9.        Plaintiff is a natural person, and citizen of the State of PA, residing in

    Philadelphia County, PA.

           10.       Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

           11.       Plaintiff is an “alleged debtor.”

           12.       Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

    F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th

    Cir. 2014).

           13.       Defendant is a corporation which was formed in Delaware with its

    principal place of business located at 1661 Worthington Road, Unit 100, West Palm

    Beach, Florida 33409, and which conducts business in the State of Florida through its

    registered agent, Corporation Service Company, located at 1201 Hays Street, Tallahassee,

    Florida 32301.

           14.       The debt that is the subject matter of this Complaint is a “consumer debt”

    as defined by Florida Statute §559.55(6).

           15.       Defendant is a “creditor” as defined in Florida Statute §559.55(5).




                                                    3
Case 9:18-cv-81472-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 4 of 9




           16.     Defendant has called Plaintiff on Plaintiff’s cellular telephone(s) over two-

    thousand (2,000) total times in an attempt to collect a debt associated with a home loan.

           17.     Defendant attempted to collect an alleged debt from Plaintiff by this

    campaign of telephone calls.

           18.     Upon information and belief, some or all of the calls the Defendant made

    to Plaintiff’s cellular telephone number were made using an “automatic telephone dialing

    system” which has the capacity to store or produce telephone numbers to be called, using

    a random or sequential number generator (including but not limited to a predictive dialer)

    or an artificial or prerecorded voice; and to dial such numbers as specified by 47 U.S.C §

    227(a)(1) (hereinafter “autodialer calls”). Plaintiff will testify that he knew it was an

    autodialer because of the vast number of calls he received and because he heard a pause

    or beep when he answered his phone before a voice came on the line, which is a common

    indicator of the use of an autodialer. Furthermore, Plaintiff has received prerecorded

    messages from Defendant.

           19.     Plaintiff is the former subscriber, regular user and carrier of the cellular

    telephone number 215-***-0666 and the current subscriber, regular user and carrier of

    the cellular telephone number 215-***-2685 and was the called party and recipient of

    Defendant’s calls.

           20.     Defendant placed an exorbitant number of autodialed calls to Plaintiff’s

    cellular telephone numbers 215-***-0666 and 215-***-2685 in an attempt to collect on a

    home loan.




                                                 4
Case 9:18-cv-81472-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 5 of 9




            21.     On many occasions since the Defendant began calling, Plaintiff has

    demanded that Defendant’s agent(s) to stop calling his cellular telephone.

            22.     As far back as 2010, Plaintiff began constantly instructing Defendant’s

    agents to “stop calling” his cell phone and to generally cease and desist their campaign of

    calls, as Plaintiff knew he had a payment due, and would “pay when he was able.”

            23.     Plaintiff has revoked consent to Defendant’s autodialed calls and pre-

    recorded messages on dozens of occasions. However, as of the filing of this Complaint,

    Defendant     continues    to      call   Plaintiff   at   a   rate   of   two   (2)   to   three

    (3) calls per day, multiple days per week, whenever Plaintiff is behind on his payments.

            24.     Defendant has a corporate policy to use an automatic telephone dialing

    system or a pre-recorded or artificial voice to individuals just as it did to Plaintiff’s

    cellular telephone in this case.

            25.     Defendant has a corporate policy to use an automatic telephone dialing

    system or a pre-recorded or artificial voice just as it did to Plaintiff’s cellular telephone in

    this case, with no way for the consumer, Plaintiff, or Defendant, to remove the number.

            26.     Defendant’s corporate policy is structured so as to continue to call

    individuals like Plaintiff, despite these individuals explaining to Defendant they wish for

    the calls to stop.

            27.     Defendant has numerous other federal lawsuits pending against it alleging

    similar violations as stated in this Complaint.

            28.     Defendant has numerous complaints across the country against it asserting

    that its automatic telephone dialing system continues to call despite requested to stop.



                                                      5
Case 9:18-cv-81472-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 6 of 9




            29.    Defendant has had numerous complaints from consumers across the

    country against it asking to not be called; however, Defendant continues to call the

    consumers.

            30.    Defendant’s corporate policy provided no means for Plaintiff to have his

    number removed from Defendant’s call list.

            31.    Defendant has a corporate policy to harass and abuse individuals despite

    actual knowledge the called parties do not wish to be called.

            32.    Not a single call placed by Defendant to Plaintiff were placed for

    “emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

            33.    Defendant willfully and/or knowingly violated the TCPA with respect to

    Plaintiff.

            34.    From each and every call placed without consent by Defendant to

    Plaintiff’s cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion

    upon his right of seclusion.

            35.    From each and every call without express consent placed by Defendant to

    Plaintiff’s cell phone, Plaintiff suffered the injury of occupation of his cellular telephone

    line and cellular phone by unwelcome calls, making the phone unavailable for legitimate

    callers or outgoing calls while the phone was ringing from Defendant’s calls.

            36.    From each and every call placed without express consent by Defendant to

    Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of his time.

    For calls he answered, the time he spent on the call was unnecessary as he repeatedly

    asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste time to



                                                  6
Case 9:18-cv-81472-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 7 of 9




    unlock the phone and deal with missed call notifications and call logs that reflected the

    unwanted calls. This also impaired the usefulness of these features of Plaintiff’s cellular

    phone, which are designed to inform the user of important missed communications.

           37.     Each and every call placed without express consent by Defendant to

    Plaintiff’s cell phone was an injury in the form of a nuisance and annoyance to Plaintiff.

    For calls that were answered, Plaintiff had to go to the unnecessary trouble of answering

    them. Even for unanswered calls, Plaintiff had to waste time to unlock the phone and deal

    with missed call notifications and call logs that reflected the unwanted calls. This also

    impaired the usefulness of these features of Plaintiff’s cellular phone, which are designed

    to inform the user of important missed communications.

           38.     Each and every call placed without express consent by Defendant to

    Plaintiff’s cell phone resulted in the injury of unnecessary expenditure of Plaintiff’s cell

    phone’s battery power.

           39.     Each and every call placed without express consent by Defendant to

    Plaintiff’s cell phone where a voice message was left which occupied space in Plaintiff’s

    phone or network.

           40.     Each and every call placed without express consent by Defendant to

    Plaintiff’s cell phone resulted in the injury of a trespass to Plaintiff’s chattel, namely his

    cellular phone and his cellular phone services.

           41.     As a result of the calls described above, Plaintiff suffered an invasion of

    privacy. Plaintiff was also affect in a personal and individualized way by anger,

    frustration, unnecessary stress, worry, anxiety, fear, distress and aggravation.



                                                  7
Case 9:18-cv-81472-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 8 of 9




                                             COUNT I
                                      (Violation of the TCPA)

            42.     Plaintiff fully incorporates and realleges paragraphs one (1) through forty-

    one (41) as if fully set forth herein.

            43.     Defendant willfully violated the TCPA with respect to Plaintiff, especially

    for each of the auto-dialer calls made to Plaintiff’s cellular telephone after Plaintiff

    notified Defendant that he wished for the calls to stop.

            44.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s

    cellular telephone using an automatic telephone dialing system or prerecorded or artificial

    voice without Plaintiff’s prior express consent in violation of federal law, including 47

    U.S.C § 227(b)(1)(A)(iii).

            WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

    triable and judgment against Defendant, Ocwen Loan Servicing, LLC, for statutory

    damages, punitive damages, actual damages, treble damages, enjoinder from further

    violations of these parts and any other such relief the court may deem just and proper.

                                              COUNT II
                                      (Violation of the FCCPA)

            45.     Plaintiff fully incorporates and realleges paragraphs one (1) through forty-

    one (41) as if fully set forth herein

            46.     At all times relevant to this action is subject to and must abide by the laws

    of the State of Florida, including Florida Statute § 559.72.




                                                  8
Case 9:18-cv-81472-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 9 of 9




              47.   Defendant has violated Florida Statute § 559.72(7) by willfully

    communicating with the debtor or any member of his family with such frequency as can

    reasonably be expected to harass the debtor or his family.

              48.   Defendant has violated Florida Statute § 559.72(7) by willfully engaging

    in other conduct which can reasonably be expected to abuse or harass the debtor or any

    member of his family.

              49.   Defendant’s actions have directly and proximately resulted in Plaintiff’s

    prior and continuous sustaining of damages as described by Florida Statute § 559.77.

              WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

    triable and judgment against Defendant, Ocwen Loan Servicing, LLC, for statutory

    damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder from

    further violations of these parts and any other such relief the court may deem just and

    proper.

                                                 Respectfully submitted,

                                                 /s/ Shaughn C. Hill
                                                  Shaughn C. Hill, Esquire
                                                  Morgan & Morgan, Tampa, P.A.
                                                  One Tampa City Center
                                                  201 N. Franklin Street, 7th Floor
                                                  Tampa, FL 33602
                                                  Tele: (813) 223-5505
                                                  Fax: (813) 223-5402
                                                  shill@forthepeople.com
                                                  Florida Bar #: 0105998
                                                  Attorney for Plaintiff




                                                9
